Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 02/11/2022 is a CON of 16/927,855 filed on 07/13/2020 (PAT 11284079),  CON of 15/798,295 filed on 10/30/2017 (PAT 10757412), claiming priority to 62/441,949 filed on 01/03/2017, in which claims 1-25 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 02/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17, 23 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,284,079 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,284,079 B2
Instant Application:-17/670,360
1. A device, comprising: one or more processors configured to cause: receiving video data; computing a quantized range by shifting a first range by a first shift number; computing a least probable symbol (LPS) range based on a multiplication operation and a shift operation using a second shift number, wherein the multiplication operation is based on the quantized range and a probability state; computing a second range by subtracting the LPS range from the first range; depending on an offset and the second range, determining whether to re-set the first range to the LPS range; performing arithmetic decoding on the video data using the LPS range, the quantized range, and the offset; and providing the decoded video data.
1. A device, comprising: one or more processors configured to cause: receiving video data; determining a quantized range by right shifting a first range by a first shift number; determining a first value by right shifting a probability state by a second shift number; determining a least probable symbol (LPS) range based on a multiplication operation and a shift operation using a third shift number, wherein the multiplication operation is based on the quantized range and the first value; performing arithmetic decoding on the video data based on the LPS range, the quantized range, and an offset; and providing the decoded video data.


As demonstrated, the claim of US patent US 11,284,079 B2 anticipate the features of the claim of instant application 17/670,360. Similar analysis can be done for US patent US 10,757,412 B2.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Marpe et al. (US 20050169374 A1), hereinafter Marpe1, in view of Marpe et al. (US 20040117714 A1), hereinafter Marpe2, further in view of Said et al. (US 20180199048 A1), hereinafter Said. Similar rejection is applied to claims 17 and 23.
	
	Regarding claim 1, Marpe1 discloses a device, comprising: one or more processors configured to cause: receiving video data; determining a quantized range by right shifting a first range by a first shift number; determining a first value by right shifting a probability state by a second shift number; determining a least probable symbol (LPS) range based on a multiplication operation and a shift operation using a third shift number, wherein the multiplication operation is based on the quantized range and the first value; performing arithmetic decoding on the video data based on the LPS range, the quantized range, and an offset; and providing the decoded video data ([0231]-[0232]).	
	Marpe1 discloses all the elements of claim 1 but Marpe1 does not appear to explicitly disclose in the cited section based on the quantized range and a probability state.
	However, Marpe2 from the same or similar endeavor teaches based on the quantized range and a probability state ([0019]-[0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marpe1 to incorporate the teachings of Marpe2 for coding efficiency (Marpe2, [0019]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Marpe1 in view of Marpe2 discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section computing a least probable symbol (LPS) range based on a multiplication operation and a shift operation using a second shift number.
	However, Said from the same or similar endeavor teaches computing a least probable symbol (LPS) range based on a multiplication operation and a shift operation using a second shift number ([0007], Fig. 6, Fig. 7A-B, [0088]-[0097], [0102], [0145], [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marpe1 in view of Marpe2 to incorporate the teachings of Said for efficient coding (Said, [0079]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Allowable Subject Matter

Claim 2-16, 18-22 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487